M.D. Appeal Dkt.
                                                                              5 MAP 2021



                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


DALE E. ALBERT INDIVIDUALLY AND AS               : No. 416 MAL 2020
THE ADMINISTRATOR OF THE ESTATE                  :
OF CODY M. ALBERT, DECEASED,                     :
                                                 : Petition for Allowance of Appeal
                     Petitioner                  : from the Order of the Superior Court
                                                 :
                                                 :
              v.                                 :
                                                 :
                                                 :
SHEELEY'S DRUG STORE, INC. AND                   :
ZACHARY ROSS,                                    :
                                                 :
                     Respondents                 :


                                        ORDER



PER CURIAM

      AND NOW, this 25th day of January, 2021, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by petitioner are:


   (1) Did the Superior Court err in finding that Plaintiff's claim was barred under the in
       pari delicto doctrine, where there is no evidence in the record that the decedent
       participated in the scheme to procure the prescription drugs illegally?

   (2) Did the Superior Court improperly expand the doctrine of in pari delicto to preclude
       Plaintiff's recovery simply because Decedent was in possession of a controlled
       substance that was not his?